         Case 2:20-cv-01992-CJB-DPC Document 1 Filed 07/13/20 Page 1 of 8


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


YONEL SAINTELUS                                          CIVIL ACTION NO.

                        Plaintiff,
VERSUS
                                                         JUDGE BARBIER
BP EXPLORATION & PRODUCTION,                             MAG. JUDGE WILKINSON
INC. AND BP AMERICA PRODUCTION
COMPANY
                Defendants.

Related to:     12-968 BELO
                in MDL No. 2179

                                          BELO COMPLAINT

        COMES NOW, Plaintiff, YONEL SAINTELUS, by and through the undersigned counsel,

hereby brings this cause of action against BP Exploration & Production, Inc. (“BP Exploration”) and

BP America Production Company (“BP America”) and hereby states as follows:

                                           INTRODUCTION

    1. Plaintiff is a Natural Person of the age of majority, and a citizen and resident of Roanoke an

independent city in VA and a Clean-up Worker as defined by the Medical Settlement Agreement

(“MSA”).1

    2. Pursuant to the terms of the MSA, Defendants herein are BP EXPLORATION &

PRODUCTION, INC., and BP AMERICA PRODUCTION COMPANY (collectively “BP Defendants”).

BP Defendants are both incorporated in Delaware with the principal place of business in Houston, Texas.




1
 Deepwater Horizon Medical Benefits Class Action Settlement Agreement, as Amended on May 1, 2012, MDL 2179,
Rec. Doc. 6427-1 (May 3, 2012), § II.Q.
        Case 2:20-cv-01992-CJB-DPC Document 1 Filed 07/13/20 Page 2 of 8


                                          JURISDICTION

   3. This is a Back-End Litigation Option lawsuit (“BELO”) for Later Manifested Physical

Conditions (“LMPC”) filed pursuant to the terms and requirements of the MSA.

   4. This Court has jurisdiction over this matter pursuant to 28, U.S.C. § 1332, because all of the

parties are diverse in citizenship and the amount in controversy exceeds $75,000, exclusive of interest

and costs.

   5. Additionally, this Court has Jurisdiction based on Federal Question under 28 U.S.C. §1331,

in that Article III, Section 2 of the United States Constitution empowers the federal judiciary to hear

“all cases of admiralty and maritime jurisdiction”.

   6. This Court also has jurisdiction pursuant to 28 U.S.C. §1333; as well as the Admiralty

Extension Act, 46 U.S.C. § 30101, which extends the admiralty and maritime jurisdiction of the

United States to “cases of injury or damage, to person or property, caused by a vessel on navigable

waters, even though the injury or damage is done or consummated on land.”

   7. The Eastern District of Louisiana has and retains jurisdiction pursuant to the MSA and

approval order thereon. “[T]he [c]ourt retains continuing and exclusive jurisdiction over the Parties,

the Medical Benefits Settlement Class Members and this Medical Benefits Class` Action Settlement

Agreement, to interpret, implement, administer and enforce the Medical Benefits Class Action

Settlement Agreement in accordance with its terms.” (MDL Rec. Doc. No. 8218 (approval order),

MDL Rec. Doc. No. 6427-1 (MSA § XXVII); see also, MDL Rec. Doc. No. 14099 (BELO CMO)).

   8. The MSA in MDL 2179 requires all such BELO actions to be initially filed in this Court. The

MSA, however, also provides that a BELO action may be later transferred to another district court if

venue is more appropriate there. MSA, § VIII.G.1.c.

   9. BP Defendants are both corporate citizens of Delaware, with their principal place of business

in Houston, Texas, and are not citizens of the state in which the Plaintiff currently resides.
         Case 2:20-cv-01992-CJB-DPC Document 1 Filed 07/13/20 Page 3 of 8


    10. Plaintiff has complied and/or done his best to comply with all requirements for timeliness

and seeks to recover for all damages allowable under the MSA for LMPCs suffered as a result of the

Deepwater Horizon Oil Spill (“Oil Spill”).

    11. The Northern District of Florida is the most appropriate venue. Although Plaintiff’s current

place of residence is in Roanoke, VA; he worked in the Northern District of Florida, when he was

first exposed. Additionally, Plaintiff’s witnesses and other relevant sources of proof are also located

in the Northern District of Florida. Considering the relative ease of access to sources of proof, the

ability to secure attendance of witnesses, and the ability to minimize costs of witnesses. the

appropriate venue for this cause of action the Northern District of Florida.

                                        GENERAL FACTS

    12. The BP Oil Spill occurred with the blowout of the Macondo Well which was drilled by the

Deepwater Horizon Rig (DHR) on the outer continental shelf in the Gulf of Mexico, approximately

130 miles southeast of New Orleans, Louisiana.

    13. The explosions and fire on board the DHR occurred on or about April 20, 2010.

    14. Crude oil and other hydrocarbons were released following the explosion that contained

benzene and other volatile organic compounds such as ethylbenzene, toluene, xylene and

naphthalene, polycyclic aromatic hydrocarbons (“PAHs”), diesel fumes and heavy metals such as

aluminum, cadmium, nickel, lead, and zinc.

    15. Crude oil, specifically, contains chemicals such as benzene, PAHs, and many other chemicals

that are toxic, and move from the oil into the air. Once airborne, these chemicals, with pungent

petroleum like odors, can blow over the ocean for miles, reaching communities far from the location

of the Oil Spill.

    16. Subsequently, response activities were performed by clean-up workers under the direction of

Unified Command.
             Case 2:20-cv-01992-CJB-DPC Document 1 Filed 07/13/20 Page 4 of 8


       17. As part of the response activities, BP Defendants purchased highly noxious chemical

dispersants from Nalco and/or its subsidiaries which were sprayed over large areas that contained

oil. These dispersants include Corexit® EC9500A and Corexit® EC9527A (collectively referred to

as “Dispersants”).

       18. The Material Safety Data Sheet (“Data Sheet”)2 for Corexit EC9500 indicates that it contains

hazardous substances; it is harmful to human health; and that dermal exposure, inhalation, and

ingestion should be avoided. The Data Sheet further states that Corexit® EC9500 is an eye and skin

irritant, and may irritate the respiratory tract if inhaled. If ingested, it may cause chemical pneumonia.

       19. The Data Sheet for Corexit® EC9527A also indicates that it contains hazardous substances;

it is harmful to human health; and that dermal exposure, inhalation, and ingestion should be avoided.

The Data Sheet further states that Corexit® EC9527A is an eye and skin irritant; and if inhaled, may

irritate the respiratory tract. If ingested, it may cause liver and kidney effects and/or damage, or

irritate the gastrointestinal tract. Acute exposure may cause adverse central nervous system effects,

nausea, vomiting, and anesthetic or narcotic effects.

       20. In addition, Corexit® EC9527A contains 2-butoxyethanol (“EGBE”). Repeated or excessive

exposure to EGBE may cause injury to red blood cells, the kidneys, and the liver. EGBE may be

carcinogenic to humans. It is an eye, nose, and throat irritant. It can cause nausea, vomiting, diarrhea,

and abdominal pain. Exposure to EGBE can also cause headaches, dizziness, lightheadedness, and

unconsciousness. Exposure to EGBE can damage a developing fetus, and chronic exposure may

result in damage to the male and female reproductive systems in animals.

       21. Both Dispersants also contain non-specified organic sulfonic acid salt, which is “moderately

toxic,” as well as propylene glycol, a chemical with solvent properties. Propylene glycol is a mild

irritant, and exposure to high levels of propylene glycol and mists containing this chemical can cause



2
    A form that sets forth the properties of a particular substance, including its toxicity and health effects.
         Case 2:20-cv-01992-CJB-DPC Document 1 Filed 07/13/20 Page 5 of 8


eye, nose, throat, and lung irritation. Some individuals are allergic to propylene glycol and those with

eczema may be at higher risk. Exposure may cause erythema, edema, induration, and other skin

problems.

    22. Plaintiff incorporates by reference and adopts as if set forth herein the Medical Class Action

Complaint previously filed in In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of

Mexico, on April 20, 2010 in the U.S. District Court for the Eastern District of Louisiana, as of April

16, 2012, in Civil Action No. 12-cv-968.3

                                            CAUSE OF ACTION

    23. During all relevant times, Plaintiff was a Clean-up Worker from approximately July 2010 to

December 2010. Plaintiff was employed by TL Wallace, CAT 5 and AMS.

    24. Plaintiff submitted a claim for a Specified Physical Condition (SPC0009648) and was

approved as a Class Member4, receiving a(n) A1 level determination for a condition not being

claimed in this BELO Complaint.

    25. Plaintiff performed Response Activities, as defined by the MSA.5 As a Clean-up Worker,

Plaintiff performed shoreline cleanup and other decontamination work. As a Clean-up Worker,

Plaintiff was exposed through inhalation, airborne and direct contact to oil, Dispersants, and other

harmful chemicals. Plaintiff was exposed to the oil, Dispersants, and other harmful chemicals

throughout the duration of his time as a Clean-up Worker as a result of the Oil Spill.

    26. On more than one occasion, Plaintiff was also exposed to oil, Dispersants, and harmful

chemicals when his eyes, nose, mouth, and skin were exposed by the lack of proper protective gear.

    27. The MSA stipulates that the fact of whether a Class Member was exposed to oil, other

hydrocarbons, and other substances released from the MC252 Well and/or the Deepwater Horizon



3
  Medical Class Action Complaint, No. 12-cv-968, Rec. Doc. 1.
4
  MSA, § II.EEE.
5
  MSA, § II.OOOO.
          Case 2:20-cv-01992-CJB-DPC Document 1 Filed 07/13/20 Page 6 of 8


    28. and its appurtenances and/or Dispersants and/or decontaminants used in connection with

Response Activities need not be proven or litigated at trial6

    29. After his exposure to the oil, Dispersants, and other harmful chemicals, Plaintiff suffered

permanent injuries and was first diagnosed with Chronic Conjunctivitis on March 11, 2014. In

addition, he was also diagnosed with other conditions related to his exposure such as Chronic Contact

Dermatitis, Moderate Airway Obstruction Most Likely Secondary to Reactive Airway Dysfunction

and Shortness of Breath Most Likely Secondary to Reactive Airway Dysfunction all also diagnosed

on March 11, 2014.

    30. On or about December 13, 2019, Plaintiff was issued a valid Notice of Intent to Sue (LMPC

1377997).7

    31. On or about January 17, 2020, Plaintiff received BP Defendants’ Notice of Election Not To

Mediate. See Exhibit A.

    32. This Complaint has been timely filed within the requisite six (6) month period from the date

of BP Defendants’ notice.8

    33. Plaintiff’s permanent injuries and LMPCs were legally and proximately caused by exposure

to oil, dispersants and other harmful chemicals from the Oil Spill.

    34. BP Defendants are therefore liable under state and federal law and in accordance with the

terms of the MSA.

    35. Plaintiff, YONEL SAINTELUS, itemizes his damages as follows:

             a.   Pain and suffering;
             b.   Mental anguish;
             c.   Medical expenses;
             d.   Scarring and disfigurement;

6
  MSA, § VIII.G(3)(b) (“the following issues, elements, and proofs . . . against a [BELO Defendant] for a Later-
Manifested Physical Condition need not be proven and may not be litigated at trial . . . the alleged fault of BP for the
Deepwater Horizon Incident; and . . . [e]xposure . . . to oil, other hydrocarbons, and other substances released from the
MC252 Well and/or the Deepwater Horizon and its appurtenances, and/or dispersants and/or decontaminants used in
connection with the Response Activities.”)
7
  MSA, § VIII.A.
8
  MSA, § VIII.G(1)(b).
        Case 2:20-cv-01992-CJB-DPC Document 1 Filed 07/13/20 Page 7 of 8


           e.   Lost earnings;
           f.   Loss of earning capacity;
           g.   Other economic loss;
           h.   Loss of enjoyment of life; and
           i.   Fear of future medical issues.

       Moreover, Plaintiff seeks any and all damages or relief that this Honorable Court deems just

and proper.

   36. Plaintiff requests a trial by jury.

       WHEREFORE, Plaintiff prays that the Defendants by duly cited to appear and answer this

Complaint and that this Honorable Court grant Plaintiff relief to which he is entitled to under the law

and against BP Defendants, including court costs and compensatory damages.



Respectfully Submitted,

                                                               THE DOWNS LAW GROUP, P.A.


                                                                          /s/ Nathan L. Nelson
                                                      NATHAN L. NELSON, FL BAR #1002523
                                                                   3250 Mary Street, Suite 307
                                                                    Coconut Grove, FL 33133
                                                                    Telephone: (305) 444-8226
                                                                     Facsimile: (305)-444-6773
                                                            Email: nnelson@downslawgroup.com
                                                                         Attorneys for Plaintiff
       Case 2:20-cv-01992-CJB-DPC Document 1 Filed 07/13/20 Page 8 of 8




                                     CERTIFICATE OF SERVICE

       This is to certify that a true and correct going of the foregoing instrument was filed with

the Clerk of Court by using the CM/ECF system. Notice of this filing will be sent to all counsel of

record registered to receive electronic service by operation of the Court’s electronic filing system.

                                                                   Dated this 13th day of July 2020

                                                                              /s/ Nathan L. Nelson
                                                                            Nathan L. Nelson, Esq.




                                                 1
